Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent 59-162915.
	The ‘915 Japanese patent discloses a clarifier having flights on a chain (see figure 1), wherein the flights have multiple rollers (see figures 3 and 4), including rollers for a return rail (see figure 3), as claimed. With respect to claims 9 and 10, it is submitted that the flanges on the rollers, as shown in figure 3, forms the claimed rail guide, which is integral to the roller unit.
	3.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent 63-51606 or Japanese patent 8-10352 (also US patent 5,056,651 to Nagamatsu, the English language equivalent). The ‘606 Japanese patent and Nagamatsu .
4.	Claims 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu.
	With respect to claims 5 and 8, it is submitted that, while Nagamatsu discloses only a single set of bottom rollers, the addition of a second roller for a top rail would have been obvious for one skilled in the art, due to the prior art disclosures of figures 7 and 8, which show a clarifier with such a top rail (16) with shoes (18) engaging the top rail. With respect to claims 9 and 10, it is submitted that the raised edge of the shoe comprises such a rail guide, and would therefore have been obvious on a roller, as shown by the flanges of the roller frames (21) in figures 1-3, which are considered to be separate from the roller unit.
5.	Claim(s) 1, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent 6-4884.
	The ‘884 Japanese patent discloses a clarifier having flights on a chain rollers and with a second set of rollers for a top rail (see the top figures on pages 3 and 4), as claimed.
6.	Claim(s) 1, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean patent 10178733.
	The ‘733 Korean patent discloses a clarifier having flights on a chain with multiple sets of rollers including for a top rail, as claimed. See figures 1, 2, 4 and 6-11.
1, 5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (5,460,727).
	Davis discloses a clarifier having flights on a chain (see figure 1), wherein the flights have multiple rollers (see figures 9 and 10), including rollers for a return rail (134, 135), as claimed. With respect to claims 9 and 10, it is submitted that the flanges on the rollers, as shown in figures 9 and 10, form the claimed rail guide, which is integral to the roller unit.
8.	Claims 2, 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 5 in view of Korean patent 101285197.
	Claims 2 and 6 differ from claims 1 and 5 in recitation of the roller having a shaft, a pair of bushings and a shaft coupling member with a shaft fixing portion to prevent rotation of the shaft. Such a structure in a roller for a conveyor is known, as shown by the ‘197 Korean patent (figures 4-8) and would therefore have been an obvious form of roller for the references as applied to claims 1 and 5, to ensure smooth operation. 
With respect to claim 3, it is submitted that urethane is a well-known material and is disclosed by Nagamatsu (column 4, line 1) and the shaft body with a circular center and non-circular ends is shown by the ‘197 Korean patent (figure 6b). 
	With respect to claim 7, it is submitted that the brackets of the references applied to claim 5 disclose multiple bolts for attaching the brackets, which require the claimed pockets.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 in view of Wilcher (5,620,601).
	Claim 12 differs from claim 1 in recitation of a wear strip. This is well-known in clarifiers, and an example is shown by Wilcher. It would therefore have been obvious for one skilled in the art to add wear strips to the rails of the references applied to claim 1, to minimize wear of the rails.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear in claim 1 what “preventing the flights from being reversed when the flights are operated” means. The claim should be clarified. 
It is unclear from the claims as written what the difference is between the carrier roller of claims 5-7 and 11 and the return roller of claims 8-10. These should be structurally distinguished from each other.
12.	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The specific mounting structure of claim 4 does not appear to be disclosed or suggested by the prior art of record.
13.	Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The provision of rollers on the front, rear and center of a flight is not taught or suggested by the prior art of record.
	14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778